
	
		I
		112th CONGRESS
		2d Session
		H. R. 4162
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2012
			Mrs. Miller of
			 Michigan introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food Security Act of 1985 to require the
		  Secretary of Agriculture to establish a Great Lakes basin initiative for
		  agricultural nonpoint source pollution prevention.
	
	
		1.Short titleThis Act may be cited as the
			 Great Lakes Assurance Program
			 Verification Act of 2012.
		2.Great Lakes basin
			 initiative for agricultural nonpoint source pollution prevention
			(a)In
			 generalThe Food Security Act
			 of 1985 is amended by inserting after section 1240I the following new
			 section:
				
					1240J.Great Lakes
				basin initiative for agricultural nonpoint source pollution prevention
						(a)EstablishmentThe
				Secretary, in consultation with the Great Lakes States, shall establish a Great
				Lakes basin initiative for agricultural nonpoint source pollution prevention in
				accordance with this section.
						(b)Initiative
				elements
							(1)Grants to
				StatesIn implementing the initiative, the Secretary shall
				provide grants to Great Lakes States to fund the following:
								(A)Education and outreach, for producers in
				the Great Lakes basin, regarding—
									(i)nonpoint pollution of ground and surface
				water from agricultural activities;
									(ii)State
				verification programs; and
									(iii)the
				initiative.
									(B)Technical assistance, including training,
				to producers in the Great Lakes basin for the implementation of activities that
				reduce or prevent nonpoint pollution of ground and surface water from
				agricultural activities.
								(C)Development and implementation of voluntary
				State verification programs, with a funding priority for voluntary State
				verification programs that incorporate Department of Agriculture conservation
				planning and practice standards.
								(2)Funding priority
				for certain producersIn
				implementing the initiative, the Secretary shall establish a funding priority
				within the Great Lakes basin for payments to producers under this chapter for
				producers that participate in the initiative with the purpose of achieving
				verification through a State verification program.
							(c)Use of existing
				dataIn establishing the initiative, the Secretary shall, where
				available, use existing plans, models, and assessments.
						(d)DefinitionsIn
				this section:
							(1)Great Lakes
				StateThe term Great Lakes State means any one of
				the States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio,
				Pennsylvania, or Wisconsin.
							(2)InitiativeThe term initiative means the
				Great Lakes basin initiative for agricultural nonpoint source pollution
				prevention established under subsection (a).
							(3)Nonpoint source
				pollutionThe term nonpoint source pollution is used
				within the meaning of that term under the Federal Water Pollution Control Act
				(33 U.S.C. 1251 et seq.).
							(4)State
				verification programThe term
				State verification program means a program established by a Great
				Lakes State to verify producer implementation of practices approved by the
				State to reduce nonpoint pollution of ground and surface water from
				agricultural activities, which may include verification by a third party
				approved by the State or the Secretary.
							(e)FundingOf
				the funds of the Commodity Credit Corporation, to carry out this section the
				Secretary shall use, to the maximum extent practicable—
							(1)$5,000,000 for
				fiscal year 2013;
							(2)$8,000,000 for
				fiscal year 2014;
							(3)$10,000,000 for
				fiscal year 2015; and
							(4)$7,000,000 for
				fiscal year
				2016.
							.
			(b)Conforming
			 amendmentSection 1240C of
			 the Food Security Act of 1985 (16 U.S.C. 3839aa–3) is amended by adding at the
			 end the following new subsection:
				
					(d)Special rule for
				Great Lakes basinIn
				evaluating applications of producers in the Great Lakes basin under this
				chapter, the Secretary shall prioritize applications in accordance with section
				1240J(b)(2).
					.
			
